Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 20 in the reply filed on 09/24/2021 is acknowledged.  The traversal is on the ground(s) that “The Office Action alleges that “the apparatus as claimed can be used to practice another and materially different process such as providing power supply to a soldering machine or a brazing machine.” However, this rationale clearly contravenes the requirements of c which requires consideration of the process/apparatus as claimed. Claim 1 clearly recites “power conversion circuitry configured to convert input power to welding-type power; and control circuitry configured to ... control the power conversion circuitry to output an arc starting current to the wire electrode; control the feed motor to advance the wire electrode based on a first parameter of the welding operation; and control the power conversion circuitry to output the welding-type power to the wire electrode based on the first parameter or a second parameter of the welding operation.” The assertion in the Office Action that the apparatus as claimed “can be used to practice another and materially different process” is clearly contrary to the express recitations of claim 1.” on remarks page 7, lines 12-24.  This is not found persuasive because the inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as Claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the apparatus (welding type power supply) as claimed can be used to .
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power conversion circuitry” and “control circuitry” in claims 1 and 20, and “a touch detection circuitry”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in paragraph 0031, the power control circuitry may include transformers, rectifiers, switches, and so forth.  As noticed in paragraph 0033-0035, the “control circuitry” is a controller, wherein the controller includes at least one processor, and the processor may include one or more microprocessors, such as one or more "general-purpose" microprocessors, one or more special-purpose microprocessors and/or ASICS, and/or any other type of processing device. For example, the processor 120 may include one or more digital signal processors (DSPs). The controller may also include interface circuitry, wherein the interface circuitry may be a wired connection, such as by using a network interface controller (NIC) to communicate data via a network (e.g., ETHERNET, l0baseT, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry (US 2014/0131332).

Regarding claim 2, Henry teaches the welding-type power supply as set forth above, wherein the control circuitry is configured to identify the contact between the wire electrode and the workpiece based on a signal from a touch detection circuit (current and voltage feedback circuits 140/150) coupled to the wire electrode and to the workpiece (as shown in Fig. 1) (p.0038; p.0041).
Regarding claim 3, Henry teaches the welding-type power supply as set forth above, further comprising a touch detection circuit (current and voltage feedback circuits 140/150) configured to output a touch detection signal (p.0038; p.0041), the control circuitry configured to: control the touch detection circuit to output the touch detection signal to the wire electrode via output terminals (p.0038; p.0041); monitor a voltage at the output terminals (p.0038; p.0041); and in response to detecting that the voltage at 
Regarding claim 4, Henry teaches the welding-type power supply as set forth above, wherein the control circuitry is configured to, prior to controlling the power conversion circuitry to output the welding-type power to the wire electrode, control the feed motor to advance the wire electrode at a starting feed speed and control the power conversion circuitry to output a starting voltage output (p.0049).
Regarding claim 6, Henry teaches the welding-type power supply as set forth above, wherein the control circuitry is configured to: monitor a voltage at output terminals of the power conversion circuitry while controlling the power conversion circuitry to output the arc starting current (p.0038); and in response to detecting a threshold voltage, control the feed motor to advance the wire electrode at a starting feed speed and control the power conversion circuitry to output a starting voltage output (p.0049).
Regarding claim 7, Henry teaches the welding-type power supply as set forth above, wherein the control circuitry is configured to: control the feed motor to ramp a wire feed speed from the starting feed speed to a wire feed speed setpoint (p.0048-0049); and control the power conversion circuitry to ramp an output voltage from the starting voltage output to a welding voltage setpoint (p.0048-0049).
Regarding claim 8, Henry teaches the welding-type power supply as set forth above, wherein the control circuitry is configured to: after controlling the power conversion circuitry to stop outputting the welding-type power to the wire electrode and 
Regarding claim 10, Henry teaches the welding-type power supply as set forth above, wherein the control circuitry is configured to control the power conversion circuitry to output the arc starting current to the wire electrode before or simultaneously with controlling the controlling the feed motor to retract the wire electrode (p.0048).
Regarding claim 20, Henry teaches a welding-type power supply (Fig. 1), comprising: power conversion circuitry (110) configured to convert input power to welding-type power (p.0036); and control circuitry (130) configured to: while the power conversion circuitry is not outputting the welding-type power to a wire electrode, identify contact between the wire electrode and a workpiece (E) (p.0033; p.0038; p.0048); in response to identifying the contact, control the power conversion circuitry to output an arc starting current to the wire electrode (p.0048) and control a feed motor of a welding torch to retract the wire electrode (p.0048).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Barhorst (US 2017/0165779).

Barhorst teaches welding-type power supply (Fig. 1) comprising a wire feeder (12), a welding torch (16) and control circuitry (32), wherein the wire feeder comprises an assistive motor (68), and the welding torch comprises a feed motor (46, 54; p.0030; p.0039); and wherein the control circuitry controls the assistive motor and the feed motor (p.0039).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the wire feeder of Henry, with Barhorst, by providing an assistive motor in the wire feeder, for the advantages of for a better control of the feeding and retracting of the welding wire.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Hirota (US 2010/0213181).
Regarding claim 9, Henry teaches all the elements of the claimed invention as set forth above, except for, wherein the control circuitry is configured to identify the contact between the wire electrode and the workpiece based on measuring a torque of the feed motor.
Hirota teaches welding-type power supply (Fig. 1), wherein the control circuitry is configured to identify the contact between the wire electrode and the workpiece based on measuring a torque of the feed motor (abstract; p.0020).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2017/0225253, US 2015/0209913 and US 2021/0101218.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/17/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761